     Case 9:20-bk-11486-DS         Doc 46 Filed 02/26/21 Entered 02/26/21 08:40:45             Desc
                                    Main Document    Page 1 of 4
 1
     PETER C. ANDERSON
 2   UNITED STATES TRUSTEE
     Kenneth M. Misken
 3   Assistant United States Trustee
     Brian D. Fittipaldi, Bar No. 146864
 4   Attorneys for the United States Trustee
     UNITED STATES TRUSTEE
 5   1415 State Street, Suite 148
     Santa Barbara, California 93101
 6   Telephone: (805) 957-4100
     Facsimile: (805) 957-4103
 7

 8                             UNITED STATES BANKRUPTCY COURT

 9                              CENTRAL DISTRICT OF CALIFORNIA

10                                       NORTHERN DIVISION
11   In re                                          )   Case No. 9:20-bk-11486-DS
                                                    )
12   Santa Maria Brewing Co., Inc.,                 )   Chapter 11
                                                    )
13                                 Debtor           )   AMENDED APPOINTMENT AND NOTICE
                                                    )   OF APPOINTMENT OF OFFICIAL
14
                                                    )   COMMITTEE OF UNSECURED
15
                                                    )   CREDITORS

16           Pursuant to 11 U.S.C. Section 1102(a), the undersigned hereby appoints three additional

17   members to the Official Committee of Unsecured Creditors. As a result, there are now seven (7)

18   members of the Committee as set forth on Exhibit A Attached.

19                                          SEE EXHIBIT A ATTACHED

20

21   DATED: February 26, 2021                    Respectfully submitted,

22                                               PETER C. ANDERSON
                                                 UNITED STATES TRUSTEE
23
                                                 /s/ Kenneth M. Misken
24
                                                 Kenneth M. Misken
25                                               Assistant United States Trustee

26

27

28
     Case 9:20-bk-11486-DS        Doc 46 Filed 02/26/21 Entered 02/26/21 08:40:45   Desc
                                   Main Document    Page 2 of 4


 1   In re: Santa Maria Brewing Co., Inc., Case No.: 9:20-bk-11486-DS

 2
        1. Joseph Bertao
 3         2324 Nightshade Lane
           Santa Maria, CA 93455
 4         joseph.bertao@gmail.com
 5
        2. Steve Knoph
 6         7120 Valle Avenue
           Atascadero, CA 93422
 7         seatomor@sbcglobal.net

 8      3. Steven Eric Mussack
           4988 Chancellor Lane
 9         Eugene, OR 97402
           Mussack2@aol.com
10
        4. Daniel F. Sheehy
11
           13128 Hartsook Street
12
           Sherman Oaks, CA 91423
           Danlbrau@yahoo.com
13
        5. Steve Golis
14         1560 Alamo Pintado
           Solvang, CA 93463
15         sgolis@radiusgroup.com

16      6. Stephen Siemsen
           945 Quail Meadows Court
17
           Orcutt, CA 93455
18
           Shs1954@gmail.com

19      7. Michael McCormick
           2053 A Street
20         Santa Maria, CA 93455
           Mcfranch3@aol.co
21

22

23

24

25

26

27

28
                                              Exhibit A
     Case 9:20-bk-11486-DS               Doc 46 Filed 02/26/21 Entered 02/26/21 08:40:45                              Desc
                                          Main Document    Page 3 of 4


 1                               PROOF OF SERVICE OF DOCUMENT
 2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
     915 Wilshire Blvd., Suite 1850, Los Angeles, CA 90017
 3
     A true and correct copy of the foregoing document entitled (specify): AMENDED APPOINTMENT AND
 4
     NOTICE OF APPOINTMENT OF OFFICIAL COMMITTEE OF UNSECURED CREDITORS, will be
     served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
 5   the manner stated below:

 6   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
     controlling General Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to
 7   the document. On 2/26/2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and
     determined that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the
 8   email addresses stated below:

                                                                 Service information continued on attached page
 9
     2. SERVED BY UNITED STATES MAIL:
10   On 2/26/2021, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
     adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
11   class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
     judge will be completed no later than 24 hours after the document is filed.
12
                                                                 Service information continued on attached page
13
     3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
     EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on N/A, I
14   served the following persons and/or entities by personal delivery, overnight mail service, or (for those who
     consented in writing to such service method), by facsimile transmission and/or email as follows. Listing the judge
15   here constitutes a declaration that personal delivery on, or overnight mail to, the judge will be completed no later
     than 24 hours after the document is filed.
16
                                                                 Service information continued on attached page
17
     I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.
18
       2/26/2021             Veronica M. Hernandez                                /s/ Veronica M. Hernandez
       Date                       Printed Name                                    Signature
19

20

21

22

23

24

25

26

27

28
     Case 9:20-bk-11486-DS          Doc 46 Filed 02/26/21 Entered 02/26/21 08:40:45                      Desc
                                     Main Document    Page 4 of 4


 1                            SERVICE LIST FOR PROOF OF SERVICE

 2   SERVED ELECTRONICALLY                                   SERVED BY U.S. MAIL
     Brian D Fittipaldi brian.fittipaldi@usdoj.gov           The Honorable Deborah Saltzman
     Hagop T Bedoyan hagop.bedoyan@mccormickbarstow.com,     United States Bankruptcy Court
 3   terry.douty@mccormickbarstow.com                        255 E. Temple Street, Suite 1634 / Courtroom 1639
     Leslie A Cohen leslie@lesliecohenlaw.com,               Los Angeles, CA 90012
 4   jaime@lesliecohenlaw.com;olivia@lesliecohenlaw.com
     Jamie P Dreher jdreher@downeybrand.com,                 Santa Maria Brewing Co Inc.
     mfrazier@downeybrand.com;courtfilings@downeybrand.com   7935 San Luis Ave
 5   Lori L Enrico lori@giannettaenrico.com,                 Atascadero, CA 93422
     melanie@giannettaenrico.com
 6   Larry D Webb Webblaw@gmail.com,                         Joseph Bertao
     larry@webblaw.onmicrosoft.com                           2324 Nightshade Lane
                                                             Santa Maria, CA 93455
 7
                                                             Steve Knoph
 8                                                           7120 Valle Avenue
                                                             Atascadero, CA 93422
 9                                                           Steven Eric Mussack
                                                             4988 Chancellor Lane
10                                                           Eugene, OR 97402

11                                                           Daniel F. Sheehy
                                                             13128 Hartsook Street
                                                             Sherman Oaks, CA 91423
12
                                                             Steve Golis
13                                                           1560 Alamo Pintado
                                                             Solvang, CA 93463

14                                                           Stephen Siemsen
                                                             945 Quail Meadows Court
15                                                           Orcutt, CA 93455

                                                             Michael McCormick
16                                                           2053 A Street
                                                             Santa Maria, CA 93455
17

18

19

20

21

22

23

24

25

26

27

28
